Opinión disidente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Por estar conforme con los señalamientos formulados por la Juez Asociada Señora Naveira de Rodón en su opi-nión disidente en este caso, he suscrito dicha opinión. En *567ella se expresan claramente las razones jurídicas que sos-tienen nuestro compartido criterio de que el Senado de Puerto Rico no tiene autoridad para expulsar de ese Cuerpo a uno de sus miembros sólo porque éste haya ren-dido tardíamente los informes financieros requeridos por ley.
Aunque me he unido a la referida opinión, he creído conveniente añadir por separado unos breves señalamien-tos para traer a colación varios datos que ofrecen una pers-pectiva adicional a ese asunto.
1. El poder de expulsión sólo existe para situaciones extre-mas
El historial de la Cl. 9 del Art. Ill de nuestra Constitu-ción, L.P.R.A., Tomo 1, que establece el poder de expulsión de la cámara legislativa, no deja lugar a duda alguna de que los que redactaron nuestra Ley Fundamental ordena-ron un poder muy limitado, para utilizarse sólo en casos extremos. Su clara intención fue que dicho poder se dispo-nía únicamente para “situaciones especiales que hagan im-perativa la expulsión de un legislador 4 Diario de Sesiones de la Asamblea Constituyente 2581 (1952).
Como sólo se quería establecer un poder limitado, para casos extremos, los miembros de la Constituyente delibe-radamente no adoptaron en nuestra Ley Fundamental el poder de expulsión mucho más amplio que tienen las Cá-maras del Congreso de Estados Unidos. Esas Cámaras le-gislativas, sin embargo, aun teniendo un amplio poder de expulsión, claramente mayor que el de las nuestras, lo han usado únicamente en los casos más extremos. En el Con-greso han ocurrido expulsiones de legisladores sólo en dos tipos de situaciones: (1) en casos de traición, y (2) en casos en que el congresista había sido convicto judicialmente por actos conjuntos de soborno, extorsión y corrupción. L. Krugman Ray, Discipline Through Delegation: Solving the *568Problem, of Congressional Housecleaning, 55 U. Pitt. L. Rev. 389 (1994).
Si el Congreso de Estados Unidos, que tiene una facul-tad más amplia que la de nuestra Legislatura para expul-sar a sus miembros, solamente lo hace en casos extremos, en los cuales los legisladores han perpetrado los más si-niestros delitos contra la confianza pública, ¿cómo es posi-ble que nuestro Senado pretenda expulsar a un miembro sólo porque presentó tarde unos informes financieros?
2. La presentación tardía es permisible y no constituye causa para expulsión
En su opinión disidente que comparto, la Juez Asociada Señora Naveira de Rodón explica claramente por qué es que la presentación tardía de los informes financieros en cuestión no constituye delito. A ello puede añadirse que tal presentación tardía, aunque obviamente no es el mejor curso de acción, está permitida jurídicamente, y que el que presenta tarde su informe financiero, cumple arm así con el deber que fija la ley.
Hace escasamente un año, en un caso que involucraba precisamente al Senador Nicolás Nogueras, este Tribunal aceptó expresamente que Nogueras había cumplido con el deber de ley de presentar un informe financiero, aunque lo había sometido tardíamente. Esa había sido la posición no sólo del Director de la Oficina de Ética Gubernamental, sino del propio Senado de Puerto Rico en su comparecencia ante nos. El Vocero de P.R. v. Nogueras II, 138 D.P.R. 642 (1995). Si este Tribunal, la Oficina de Ética Gubernamen-tal y el Senado de Puerto Rico aceptaron entonces que No-gueras había cumplido con la ley al presentar el informe tardíamente, ¿cómo es posible que ahora se resuelva que puede expulsársele del Senado por ello?
Al ponderar si la presentación tardía de unos informes financieros constituye una ofensa pública tan grave que *569justifique la medida extrema de expulsión, debe tenerse en cuenta que en años pasados tal práctica ha ocurrido con alguna frecuencia entre los legisladores del país. Nogueras no es el único que ha sometido informes tardíos. De hecho, aunque el deber de rendir tales informes se estableció por ley en 1985, hasta el 1993, por espacio de siete años, los miembros del Senado de Puerto Rico no presentaron tales informes en la Oficina de Ética Gubernamental. Ello pro-vocó que el periódico El Vocero de Puerto Rico exigiera ju-dicialmente que se cumpliera con la ley. El Vocero de P.R. v. Hernández Agosto, 133 D.P.R. 413 (1993). El cumplimiento irregular y accidentado por los legisladores del país —del requisito de presentar informes financieros— es otro ele-mento más, pues, que demuestra que no tiene sentido ju-rídico considerar la presentación tardía de estos informes como fundamento suficiente para decretar la medida extrema de expulsar de un escaño a un legislador electo por la voluntad de miles de votantes.
A la luz de lo anterior, y de lo expuesto por la Juez Aso-ciada Señora Naveira de Rodón en su opinión disidente, es verdaderamente lamentable que una mayoría de este Tribunal se haya plegado, por diversas razones y motivos, al dictamen senatorial y que lo convalide, aunque jurídica-mente es claro que el mismo constituye un ominoso e ilegal abuso de poder.